ROBINSON, J.
1. The provisions of the act now appearing in the General Code as Sections 2365-1, 2365-2, 2365-3 and 2365-4, and the provisions of Section 6947, General Code, are not in irreconcilable conflict, but can be and are to be read and construed together so as to give effect to both.
2. Where a road construction improvement is made under Title 4, Chapter 6, Part Second of the General Code, the contractor shall give bond in a sum equal to one-half the estimated cost of the work, which bond shall in no case be less than one-half of the contract 'price.
3. Where the legislature enacts a law and gives such law no code number or numbers, and the attorney general, in pursuance to his statutory duty, assigns to such law a general code number or numbers, such assignment of the number or numbers is not significant in determining the scope of such legislation.
4. The fact that two laws are enacted at or about the same time by the same session of the legislature does not alter the obligation of the courts to so construe the two laws as to give effect to both, if the same can reasonably be done.
5. The provision of Section 2365-3, General Code, “such action” (referring to suit upon the bond and against sureties), “to be commenced not later than one year from the date of the acceptance of said building, work or improvement,” applies to a bond given by a contractor for an improvement authorized and provided for under Title 4, Chapter 6, Part Second of the General Code.
(Marshall, CJ., Allen and Matthias, JJ., concur. Jones, J., not participating.)